DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein the first intermediate plate and the second intermediate plate are axially arranged between the first disk pack and the second disk pack and are axially engaged with each other such that they are axially supported independently of one another against the clutch input part.”  It is unclear what is required by the feature of the two plates being “axially engaged with each other such that they are axially supported independently of one another against the clutch input part.”  It is not clear what part of the invention structurally corresponds to the functional aspect Applicant is 
Claim 28 recites “the first support portions” and “the second support portions.”  There is insufficient antecedent basis for this features.  It appears that this claim should depend from claim 23.
Claim 31 recites “wherein the first intermediate plate and the second intermediate plate have same dimensions.”  Does this mean that the two plates have all of the same dimensions, i.e., are identical, or some of the same dimensions for example same diameter and width?  Could a single identical dimension for both plates meet claim 31? In view of the exemplary embodiments, this is interpreted as meaning the plates are identical, i.e., have all the same dimensions. 
Claim 35 is indefinite for the same reasons as claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 6,305,517).

Claim 19
As best understood, Cole discloses a dual clutch unit for variably distributing torque to two output shafts, comprising: 
a clutch input part (12, 14) rotatably drivable about an axis of rotation;
a first disk pack (78, 52) for transmitting torque from the clutch input part (12, 14) to a first clutch output part (34), wherein the first disk pack (78, 52) is axially loadable by a first pressure plate (82) and is supported axially against the clutch input part (12, 14) via a first intermediate plate (80); and
a second disk pack (90, 76) for transmitting torque from the clutch input part (12, 14) to a second clutch output part (56), wherein the second disk pack (90, 76) is axially loadable by a second pressure plate (94) and is supported axially against the clutch input part (12, 14) via a second intermediate plate (92; or 92 and 96);
wherein the first intermediate plate (90) and the second intermediate plate (92) are axially arranged between the first disk pack (78, 52) and the second disk pack (90, 76) and (as best understood in view of the rejection under 112(b)) are necessarily axially engaged with each other such that they are axially supported independently of one another against the clutch input part (12, 14).



Claim 20
Cole discloses wherein a first contact surface (right surface of 80 in FIG. 2) of the first intermediate plate (80), which faces axially away from the first disk pack (78, 52) 

Claim 22
Cole discloses wherein the first intermediate plate (80) has a first ring portion (left half of 80 in FIG. 2) against which the first disk pack (78, 52) is axially supported, wherein the second intermediate plate (92) has a second ring portion (right half of 92 in FIG. 2), against which the second disk pack (90, 76) is axially supported, and wherein the first ring portion and the second ring portion are axially spaced apart from each other (see FIG. 2).

Claim 28
Cole discloses wherein between the first ring portion (left half of 80 in FIG. 2) and the first support portions (splines of 80) respective first transition portions (connection between or at ring and splines) are formed which are axially cranked in either direction depending usage of the apparatus including the first direction, and between the second ring portion ()right half of 92 in FIG. 2) and the second support portions (splines of 92) respective second transition portions (connection between or at ring and splines) are formed which are axially cranked in either direction depending on usage including the 

Claim 32
Cole discloses wherein a first actuator (82, 86, etc.)for loading the first disk pack and a second actuator (96, 98, etc.) for loading the second disk pack are provided, wherein the first actuator and the second actuator are controllable independently of one another by a control unit, so that a first torque transmittable from the first disk pack to the first output part, and a second torque transmittable from the second disk pack to the second output part, can be variably set independently of each other (see column 3, lines 8-12 and 31-37).

Claim(s) 19, 31, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuka et al. (US 3,772,940).

Claim 19
As best understood, Ohtsuka discloses a dual clutch unit for variably distributing torque to two output shafts, comprising: 
a clutch input part (23) rotatably drivable about an axis of rotation;
a first disk pack (26) for transmitting torque from the clutch input part (23) to a first clutch output part (12), wherein the first disk pack (28, 30) is axially 
a second disk pack (29, 31) for transmitting torque from the clutch input part (23) to a second clutch output part (19), wherein the second disk pack (29, 31) is axially loadable by a second pressure plate (33) and is supported axially against the clutch input part (23) via a second intermediate plate (25);
wherein the first intermediate plate (26) and the second intermediate plate (25) are axially arranged between the first disk pack (28, 30) and the second disk pack (29,31) and (as best understood in view of the rejection under 112(b)) are axially engaged with each other (via 27) such that they are axially supported independently of one another against the clutch input part (23).

Claim 31
Ohtsuka discloses wherein the first intermediate plate (26) and the second intermediate plate (25) have all the same dimensions.

Claim 32
Ohtsuka discloses wherein a first actuator (32) for loading the first disk pack and a second actuator (33) for loading the second disk pack are provided, wherein the first actuator and the second actuator are controllable independently of one another by a control unit, so that a first torque transmittable from the first disk pack to the first output part, and a second torque transmittable from the second disk pack to the second output part, can be variably set independently of each other (see column 4, lines 43-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corliss et al. (US 9,003,925; hereinafter “Corliss”) in view of Cole.

Claim 19
As best understood, Corliss discloses a dual clutch unit for variably distributing torque to two output shafts, comprising: 
a clutch input part (56) rotatably drivable about an axis of rotation;
a first disk pack (left 92, 93) for transmitting torque from the clutch input part (56) to a first clutch output part (66 and/or 84), wherein the first disk pack (92, 93) is axially loadable by a first pressure plate (A) and is supported axially against the clutch input part (56) via a first intermediate plate (left half of 130); and
a second disk pack (right 92, 93) for transmitting torque from the clutch input part (56) to a second clutch output part (68 and/or 86), wherein the second disk pack (92, 93) is axially loadable by a second pressure plate (A) and is 
Corliss does not disclose that the intermediate plate is made up of two distinct plates that are axially arranged between the first disk pack and the second disk pack and are axially engaged with each other such that they are axially supported independently of one another against the clutch input part. However, Cole discloses wherein the first intermediate plate (90) and the second intermediate plate (92) are axially arranged between the first disk pack (78, 52) and the second disk pack (90, 76) and (as best understood in view of the rejection under 112(b)) are necessarily axially engaged with each other such that they are axially supported independently of one another against the clutch input part (12, 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Corliss to substitute the combination of two backing plates along with the structure therebetween in place of the single backing plate (130) in order to avoid the known disturbance that occurs when using one single backing plate (see Cole, column 1, lines 23-55).

Claim 32
Corliss discloses wherein a first actuator (left ball ramp actuator in FIG. 3) for loading the first disk pack and a second actuator (right ball ramp actuator in FIG. 3) for loading the second disk pack are provided, wherein the first actuator and the second actuator are controllable independently of one another by a control unit, so that a first torque transmittable from the first disk pack to the first output part, and a second torque transmittable from the second disk pack to the second output part, can be variably set 

Claim 33
Corliss as modified by Cole discloses wherein the clutch input part (Corliss, 56) is configured as a clutch basket (56, 120, 122 which all rotate integrally) which is rotatably supported in a stationary housing (Corliss, 40) and which forms a receiving chamber in which the first disk pack, the first intermediate plate, the second intermediate plate and the second disk pack are received (see Corliss, FIG. 5).

Claim 34
Corliss discloses wherein the clutch basket (56 and 120 and 122) has a first cover portion (left half of 56 in FIG. 5 and 120) and a second cover portion (right half of 56 in FIG. 5 and 122) which laterally delimit the receiving chamber of the clutch basket;
wherein the first actuator (left ball ramp actuator in FIG. 3) is disposed outside the clutch basket and is axially supported on gear 104 which is necessarily supported by the housing indirectly, wherein a first force transmission member (left piston, inward of element 124 in FIG. 4) is provided for transmitting an axial force generated by the first actuator to the first disk pack disposed in the clutch basket, wherein the first cover portion comprises a plurality of circumferentially distributed first through openings (left openings in which left pistons extend radially inward of holes for elements 124) through which cams (pistons) of the first force transmission member extend; and
wherein the second actuator (right ball ramp actuator in FIG. 3 is arranged outside the clutch basket and is axially supported on gear 104 which is necessarily supported by the housing indirectly, wherein a second force transmission member (right piston, inward of element 124 in FIG. 4) is provided for transmitting an axial force generated by the second actuator to the second disk pack arranged in the clutch basket, wherein the second cover portion having a plurality of circumferentially distributed second through openings (right openings in which pistons extend radially inward of holes for elements 124) through which cams of the second force transmission member extend.
It is noted that the “cams” are not cams in the traditional sense of imparting reciprocal or variable movement to another element on which the cam slides against while rotating, but instead means a projection.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corliss et al. (US 9,003,925; hereinafter “Corliss”) in view of Lorenz (US 2018/0236865) and Cole.



Claim 35
Nilsson discloses an electric drive for driving a drive axle of a motor vehicle, comprising (FIGS. 1-5): 
an electric machine (501) with a motor shaft (shaft of 501); and
a transmission unit (500 which is the arrangement of any of the other embodiments) configured to transmit a rotational movement introduced by the electric machine (501) from high speed to slow speed (this is a reduction transmission);
and a differential (510) wherein the differential input part is drivable by an output gear (e.g., 252, 356, 456) of the transmission.
Nilsson does not disclose that the differential is a dual clutch unit comprising the recited features.
However, Lorenze discloses an arrangement where one clutch input part (110) from an electric machine (“electrical machine”) and rotatable about an axis of rotation is input into two clutches (130 actuated by 160, 135 actuated by 165), where each clutch includes a pressure plate (160, 165) outside of the clutch and a backing plate (185) between the two clutches, and output to two different outputs (120, 125) (see FIG. 2B).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Lorenze to have made the differential of clutches since this is a known method of dividing torque between two output shafts and/or to provide for smooth engagement and/or to provide better control, e.g., during turning.
Nilsson as modified does not disclose the specific structure of the dual clutch with center backing plate or specific structure of the backing plate itself. However, Cole is one example of a dual clutch
a clutch input part (12, 14) rotatably drivable about an axis of rotation;
a first disk pack (78, 52) for transmitting torque from the clutch input part (12, 14) to a first clutch output part (34), wherein the first disk pack (78, 52) is 
a second disk pack (90, 76) for transmitting torque from the clutch input part (12, 14) to a second clutch output part (56), wherein the second disk pack (90, 76) is axially loadable by a second pressure plate (94) and is supported axially against the clutch input part (12, 14) via a second intermediate plate (92; or 92 and 96);
wherein the first intermediate plate (90) and the second intermediate plate (92) are axially arranged between the first disk pack (78, 52) and the second disk pack (90, 76) and (as best understood in view of the rejection under 112(b)) are necessarily axially engaged with each other such that they are axially supported independently of one another against the clutch input part (12, 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Nilsson to have further modified the generic differential (510)/Nelsson dual clutch to have included the specific backing plate structure between the two clutches as taught by Cole in order to avoid the known disturbance that occurs when using one single backing plate (see Cole, column 1, lines 23-55).

Allowable Subject Matter
Claim 21, 23-27, 29, 30, 31, and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 21, the prior art does not disclose or render obvious a dual clutch unit comprising the combination of features as claimed “wherein the first intermediate plate has first portions, and the second intermediate plate has second portions, the first and second portions extending axially into each other such that the first intermediate plate and the second intermediate plate are each disposed outside a flux of force from the other of the first and second intermediate plates to the clutch input portion.”  The closest prior art is Cole, however in Cole, the structures that could most closely be considered the first and second portions (88, 96) do not extend “into” each other but rather only toward and up to each other.
With reference to claim 23, the prior art does not disclose or render obvious a dual clutch unit comprising the combination of features as claimed “wherein the first intermediate plate comprises a plurality of first support portions distributed over the 
With reference to claim 31, the prior art does not disclose or render obvious a dual clutch unit comprising the combination of features as claimed wherein the first intermediate plate and the second intermediate plate have all the same dimensions.
With reference to claim 36, the prior art does not disclose an electric drive comprising the combination of features “wherein the motor shaft is formed as a hollow shaft which is supported in a stationary housing so as to be rotatable about an axis of rotation, wherein the clutch input part is rotatably supported coaxially with the axis of rotation of the motor shaft; wherein the transmission unit comprises a transmission shaft which is rotatably driveable by the motor shaft and is supported in the housing so as to be rotatable about an axis of rotation parallel to the axis of rotation; and wherein the first clutch output part is configured to drive a first output shaft and the second clutch output part is configured to drive a second output shaft, wherein one of the two output shafts extends through the hollow shaft of the electric machine.”  The combination of the dual clutch having the specific backing plates structure with the in line motor and axle shafts as this is recited is non-obvious in that it provides a synergistic compact arrangement beyond the summation of the independent parts of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655